DETAILED ACTION
Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax, Regular postal mail, or EFS Web (PTO/SB/439). 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d), a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Objections
Claims 11-21 are objected to because of the following informalities:  
Claim 11, lines 4-5, “the electronic device” lacks proper antecedent basis.
Claim 20, lines 4-5, “the application node” lacks proper antecedent basis.
Claims 12-19 and 21 depend on the objected claims and inherit the same issue.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 8, 9, 11, 13-15, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katoh et al. (U.S. PG PUB 2010/0123923).
Regarding claim 1, Katoh teaches a method, comprising: 
based on a type of a predetermined task that is to be executed on a data object in an application node (see ¶[0052] “The image data in the MEM-P 62 are configured to be accessible by the CPU 61. Thus, the image data in the MEM-P 62 can be subjected to various types of processing such as image compression processing, pixel skipping processing, and image cutting processing. These types of processing on the image data stored in the MEM-P 62 can be carried out by writing the data in a registry of the memory controller 60. The processed image data are stored in the MEM-P 62 again.”), 
determining, in the data object by a system comprising a processor, an address range of a group of objects on which the predetermined task is to be executed (see ¶ [0079] “Aggregated compressed data segments (codes) are read in a direction indicated by an arrow from "START" position. The codes (compressed data segments) read from the output image memory are each expanded (decompressed) by the printing expansion device (compressed-expansion device) of the ASIC 66, and the expanded (decompressed) data (codes) are each output to the image output device of the ASIC 66. Having read the complete aggregated compressed data segments from the output image memory, another set of codes (compressed data segments) is transferred to the output image memory to be read in the direction indicated by the arrow from "START" position again.”); 
executing the predetermined task on the group of objects in an order of addresses of the group of objects during a predetermined period that is based on a data amount of the group of objects (see ¶[0083] “That is, since the sizes of the compressed data segments (codes) are small, sufficient space can be provided for a large number of the compressed data segments in the output image memory within a prescribed time period, thereby reducing the number of times the resources are allocated.” See ¶[0076] “Since the size of each code stored in the HDD 68 has already been determined, the location (i.e., address) of the memory (i.e., output image memory) to which the code is deployed is predetermined each time the code is read. Note that in this embodiment, what number of transferring time the codes are transferred can be specified by the code order; however, a code number can also be specified by what number of transferring time the codes are transferred.”).
creating a progress indicator for indicating an address of an object that is currently being processed in the group of objects (see ¶[0082] “FIG. 13 is a diagram illustrating still another example (modification 2) of the process in which the image memory handler (IMH 41) manages the progress of output processing of the compressed data segments (codes). As shown in FIG. 13, in the image forming apparatus according to the modification 2, the IMH 41 controls transferring of the codes (compressed data segments) from the accumulation region (HDD 68) to the output image memory (MEM-C 67) based on time consumed for other types of processing.” and ¶[0079] “Aggregated compressed data segments (codes) are read in a direction indicated by an arrow from "START" position. The codes (compressed data segments) read from the output image memory are each expanded (decompressed) by the printing expansion device (compressed-expansion device) of the ASIC 66, and the expanded (decompressed) data (codes) are each output to the image output device of the ASIC 66. Having read the complete aggregated compressed data segments from the output image memory, another set of codes (compressed data segments) is transferred to the output image memory to be read in the direction indicated by the arrow from "START" position again.”); and 
managing the predetermined task based on the progress indicator (see ¶[0080] “FIG. 11 is a diagram illustrating a process in which the image memory handler manages progress of output processing. As described earlier, the IMH 41 is an image memory handler managing allocation of the memory to the processes, and also managing the allocated memory to the processes.”).
Regarding claim 3, Katoh teaches wherein managing the predetermined task based on the progress indicator comprises: in accordance with determining that the predetermined task is not completed within the predetermined period (see ¶ [0056] “Specifically, since the image data are handled in codes and the sizes of the compressed data (codes) are thus still small in the output image memory, the output image memory are provided with sufficient space for storing or holding a large number of the codes (compressed data) within a prescribed time duration.”), dividing a portion of the group of objects that are not yet processed into at least a first portion and a second portion (see ¶[0062] “Accordingly, the compressed data may need to be divided into segments each having a predetermined size to be loaded into the memory. The compressed data segments (hereinafter also referred to as "codes") are sequentially transferred (deployed) to available space (free space) of the MEM-C 67 or an area of the MEM-C 67 from which the data have already been read. Note that the size of each segment (code) of the compressed data to be transferred may be compared with the size of the free space at the time the MEM-C 67 has obtained the free space to determine whether to transfer a subsequent compressed data segment (code) from the HDD 68 to the MEM-C 67. However, since the sizes of the compressed data segments are predetermined in this embodiment, which of the compressed data segments (codes) to be transferred are determined at the initial settings in the image forming apparatus 1 according to the embodiment of the invention.”); and executing the predetermined task on the first portion and the second portion, respectively (see ¶[0062] “. As a result, memory load can be reduced during printing. More specifically, the number of compressed data segments (codes) to be transferred is computed based on the size of the free space in the memory (MEM-C 67) and the size of the compressed data segment (code). Since a compressed data segment (code) has a variable-length code, the number of bits corresponding to the variable-length code needs to be computed. Further details of this computation are described below.”).

Regarding claim 4, Katoh teaches wherein dividing the portion of the group of objects that are not yet processed into at least the first portion and the second portion comprises: 
determining an unprocessed address range of the portion of the group of objects that are not yet processed (see ¶[0076] “Since the size of each code stored in the HDD 68 has already been determined, the location (i.e., address) of the memory (i.e., output image memory) to which the code is deployed is predetermined each time the code is read. Note that in this embodiment, what number of transferring time the codes are transferred can be specified by the code order; however, a code number can also be specified by what number of transferring time the codes are transferred.”); and dividing the unprocessed address range into at least the first portion and the second portion (see ¶[0061] “The image data stored are deployed in the MEM-P 62, and the deployed data are divided into segments each having a predetermined size and then compressed by the compression-expansion device of the ASIC 66. The compressed data are deployed in the MEM-P 62, and the deployed data are transferred to be stored in the HDD 68.”).

Regarding claim 5, Katoh teaches wherein executing the predetermined task on the first portion and the second portion respectively comprises: 
executing the predetermined task on the first portion (see ¶ [0076] “Each of segments of the compressed data is accompanied with a corresponding code number. FIG. 9 is a diagram illustrating one example of a profile in which the codes are sequentially processed. Since the size of each code stored in the HDD 68 has already been determined, the location (i.e., address) of the memory (i.e., output image memory) to which the code is deployed is predetermined each time the code is read.”); 
creating a first progress indicator to indicate an address of an object that is currently being processed in the first portion (see ¶ [0079] “Aggregated compressed data segments (codes) are read in a direction indicated by an arrow from "START" position. The codes (compressed data segments) read from the output image memory are each expanded (decompressed) by the printing expansion device (compressed-expansion device) of the ASIC 66, and the expanded (decompressed) data (codes) are each output to the image output device of the ASIC 66. Having read the complete aggregated compressed data segments from the output image memory, another set of codes (compressed data segments) is transferred to the output image memory to be read in the direction indicated by the arrow from "START" position again.”); and executing the predetermined task on the first portion based on the first progress indicator (see ¶[0079] “Having read the complete aggregated compressed data segments from the output image memory, another set of codes (compressed data segments) is transferred to the output image memory to be read in the direction indicated by the arrow from "START" position again.”).

Regarding claim 8, Katoh teaches wherein determining, in the data object, the address range of the group of objects on which the predetermined task is to be executed based on the type of the predetermined task that is to be executed on the data object comprises: in accordance with determining that the type of the predetermined task is a file task (see ¶[0067] “Accordingly, the size registered as the file system information can be utilized as the compressed data size.”), obtaining a size of the data object (see ¶[0067] “At Step S704, a first code (first segment of compressed data segments) is obtained as a compressed data size "x" from an entire compressed data having 11 codes. Note that the "compressed data size" is obtained from the compression-expansion device of the ASIC 66 while the image data are being compressed by the compression-expansion device, and the compressed data size is registered to the HDD 68 as file system information. Accordingly, the size registered as the file system information can be utilized as the compressed data size.”), the file task representing that the data object is a file and the predetermined task is to be executed on the file (see ¶[0067] “Accordingly, the size registered as the file system information can be utilized as the compressed data size.”); and determining the address range based on the size of the file (see ¶[0079] “Aggregated compressed data segments (codes) are read in a direction indicated by an arrow from "START" position. The codes (compressed data segments) read from the output image memory are each expanded (decompressed) by the printing expansion device (compressed-expansion device) of the ASIC 66, and the expanded (decompressed) data (codes) are each output to the image output device of the ASIC 66. Having read the complete aggregated compressed data segments from the output image memory, another set of codes (compressed data segments) is transferred to the output image memory to be read in the direction indicated by the arrow from "START" position again.”).
Regarding claim 9, Katoh teaches wherein the application node comprises a plurality of processing resources, and the predetermined task is executed by one or more processing resources in the plurality of processing resources (see ¶[0080] “FIG. 11 is a diagram illustrating a process in which the image memory handler manages progress of output processing. As described earlier, the IMH 41 is an image memory handler managing allocation of the memory to the processes, and also managing the allocated memory to the processes.”).

Regarding claim 11, Katoh teaches a device, comprising: at least one processor; and a memory coupled to the at least one processor (see ¶[0043] “The controller 60 includes a CPU 61, a system memory (MEM-P) 62, a north bridge (NB) 63, a south bridge (SB) 64, an ASIC 66, a local memory (MEM-C) 67, a MAC 69, and an HDD 68.”), the memory having instructions stored thereon, the instructions, when executed by the at least one processor, causing the electronic device to implement acts for managing a predetermined task in an application node, the acts comprising: 
based on a type of the predetermined task that is to be executed on a data object in the application node (see ¶[0052] “The image data in the MEM-P 62 are configured to be accessible by the CPU 61. Thus, the image data in the MEM-P 62 can be subjected to various types of processing such as image compression processing, pixel skipping processing, and image cutting processing. These types of processing on the image data stored in the MEM-P 62 can be carried out by writing the data in a registry of the memory controller 60. The processed image data are stored in the MEM-P 62 again.”), determining in the data object an address range of a group of objects on which the predetermined task is to be executed (see ¶ [0079] “Aggregated compressed data segments (codes) are read in a direction indicated by an arrow from "START" position. The codes (compressed data segments) read from the output image memory are each expanded (decompressed) by the printing expansion device (compressed-expansion device) of the ASIC 66, and the expanded (decompressed) data (codes) are each output to the image output device of the ASIC 66. Having read the complete aggregated compressed data segments from the output image memory, another set of codes (compressed data segments) is transferred to the output image memory to be read in the direction indicated by the arrow from "START" position again.”);
executing, using a first processing resource (see ¶[0080] “FIG. 11 is a diagram illustrating a process in which the image memory handler manages progress of output processing. As described earlier, the IMH 41 is an image memory handler managing allocation of the memory to the processes, and also managing the allocated memory to the processes.”), the predetermined task on the group of objects in an order of addresses of the group of objects during a predetermined period (see ¶[0083] “That is, since the sizes of the compressed data segments (codes) are small, sufficient space can be provided for a large number of the compressed data segments in the output image memory within a prescribed time period, thereby reducing the number of times the resources are allocated.” See ¶[0076] “Since the size of each code stored in the HDD 68 has already been determined, the location (i.e., address) of the memory (i.e., output image memory) to which the code is deployed is predetermined each time the code is read. Note that in this embodiment, what number of transferring time the codes are transferred can be specified by the code order; however, a code number can also be specified by what number of transferring time the codes are transferred.”); creating a progress indicator for indicating an address of an object that is currently being processed in the group of objects (see ¶[0082] “FIG. 13 is a diagram illustrating still another example (modification 2) of the process in which the image memory handler (IMH 41) manages the progress of output processing of the compressed data segments (codes). As shown in FIG. 13, in the image forming apparatus according to the modification 2, the IMH 41 controls transferring of the codes (compressed data segments) from the accumulation region (HDD 68) to the output image memory (MEM-C 67) based on time consumed for other types of processing.” and ¶[0079] “Aggregated compressed data segments (codes) are read in a direction indicated by an arrow from "START" position. The codes (compressed data segments) read from the output image memory are each expanded (decompressed) by the printing expansion device (compressed-expansion device) of the ASIC 66, and the expanded (decompressed) data (codes) are each output to the image output device of the ASIC 66. Having read the complete aggregated compressed data segments from the output image memory, another set of codes (compressed data segments) is transferred to the output image memory to be read in the direction indicated by the arrow from "START" position again.”); and managing the predetermined task based on the progress indicator (see ¶[0080] “FIG. 11 is a diagram illustrating a process in which the image memory handler manages progress of output processing. As described earlier, the IMH 41 is an image memory handler managing allocation of the memory to the processes, and also managing the allocated memory to the processes.”).
	
	Regarding claim 13, Katoh teaches wherein managing the predetermined task based on the progress indicator comprises: in accordance with determining that the predetermined task is not completed within the predetermined period (see ¶ [0056] “Specifically, since the image data are handled in codes and the sizes of the compressed data (codes) are thus still small in the output image memory, the output image memory are provided with sufficient space for storing or holding a large number of the codes (compressed data) within a prescribed time duration.”), dividing a portion of the group of objects that are not yet processed into at least a first portion and a second portion (see ¶[0062] “Accordingly, the compressed data may need to be divided into segments each having a predetermined size to be loaded into the memory. The compressed data segments (hereinafter also referred to as "codes") are sequentially transferred (deployed) to available space (free space) of the MEM-C 67 or an area of the MEM-C 67 from which the data have already been read. Note that the size of each segment (code) of the compressed data to be transferred may be compared with the size of the free space at the time the MEM-C 67 has obtained the free space to determine whether to transfer a subsequent compressed data segment (code) from the HDD 68 to the MEM-C 67. However, since the sizes of the compressed data segments are predetermined in this embodiment, which of the compressed data segments (codes) to be transferred are determined at the initial settings in the image forming apparatus 1 according to the embodiment of the invention.”); and executing the predetermined task on the first portion and the second portion (see ¶[0062] “. As a result, memory load can be reduced during printing. More specifically, the number of compressed data segments (codes) to be transferred is computed based on the size of the free space in the memory (MEM-C 67) and the size of the compressed data segment (code). Since a compressed data segment (code) has a variable-length code, the number of bits corresponding to the variable-length code needs to be computed. Further details of this computation are described below.”), using the first processing resource and a second processing resource, respectively, wherein the second processing resource is a different processing resource than the first processing resource (see ¶[0030] “to allocate the hardware resources 4, a system resource manager (hereinafter abbreviated as "SRM") 39 managing one or more of the hardware resources 4 so as to control the allocation requests obtained from a control service layer 9, and a handler layer 10 managing the hardware resources 4 based on the allocation requests obtained from the SRM 39.”).
	Regarding claim 14-15, correspond with claims 4 and 5 above, respectively, therefore, they are rejected for the same reasons.
Regarding claim 18, corresponds with claim 8, therefore it is rejected for the same reasons.
Regarding claim 19, corresponds with claim 9, therefore it is rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Katoh et al. (U.S. PG PUB 2010/0123923) in view of Evans (U.S. PG PUB 2012/0254342).

Regarding claim 2, Katoh does not expressly disclose, however, Evans teaches wherein managing the predetermined task based on the progress indicator comprises: restarting the application node in accordance with determining that the application node fails (see ¶[0139] “As described above, a node which has failed and restarted must also determine when it may continue participating with other nodes in order to service read and write requests sent to the distributed storage system 100. FIG. 7 illustrates the steps performed by a node (e.g. 110) of the distributed storage system 100 in order to determine when it has re-synchronized with other nodes and can thus service reads and writes in relation to a data item following a failure, according to the present invention”); and continuing an execution of the predetermined task based on the progress indicator (see ¶[0150] “If nodes A and B then fail and then node C recovers (or node C recovers but nodes A and B fail before node C can re-synchronize its data with them), node C will have to respond to read requests with its old copy of the data.”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing data to modify the teachings of Katoh by adapting Evans to ensure that failures of the nodes do not result in data inconsistency.
Regarding claim 12, corresponds with claim 2 above, therefore it is rejected for the same reasons.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Katoh et al. (U.S. PG PUB 2010/0123923) in view of Bala (U.S. PG PUB 2006/0168522).

Regarding claim 6, Katoh does not expressly disclose, however, Bala teaches wherein determining, in the data object, the address range of the group of objects on which the predetermined task is to be executed based on the type of the predetermined task that is to be executed on the data object comprises: in accordance with determining that the type of the predetermined task is a traversing task (see ¶[0008] “The system includes an interface component that receives an input from a user and a task navigation component with a hierarchical based index of tasks that are capable of being accomplished with the document centric software application, wherein the input is utilized to traverse the index and the tasks are executed directly from the index.”), obtaining an index of a hierarchy structure describing the data object, the traversing task representing that the predetermined task is to be executed on all objects in the data object (see ¶[0008] “The system includes an interface component that receives an input from a user and a task navigation component with a hierarchical based index of tasks that are capable of being accomplished with the document centric software application, wherein the input is utilized to traverse the index and the tasks are executed directly from the index.”); and determining the address range based on the index (Official Notice: this is obvious because index will point to where the task/data is located, see ¶ [0049] “The subject invention contemplates that the task store 420 can be part of the task navigation component 410, a separate component as depicted, or a combination thereof. Additionally, for example, the task store 420 can comprise a file and/or database that is stored on a hard disk and loaded into memory at execution time.” –thus if it is stored and loaded it will know exactly the address range, in order to locate the task/data).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing data to modify the teachings of Katoh by adapting Bala to efficiently manage tasks.
Regarding claim 16, corresponds with claim 6, therefore, it is rejected for the same reasons. 

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Katoh et al. (U.S. PG PUB 2010/0123923) in view of Luo (U.S. PG PUB 2019/0391960).

Regarding claim 7, Katoh does not expressly disclose, however, Luo teaches wherein determining, in the data object, the address range of the group of objects on which the predetermined task is to be executed based on the type of the predetermined task that is to be executed on the data object comprises: in accordance with determining that the type of the predetermined task is an incremental task (see ¶ [0025] “FIG. 2 depicts a more detailed example of replication system 110 according to some embodiments. Replication system 110 includes a base task generator 202 and an incremental task generator 204.”), obtaining a group of changed objects in the data object, the incremental task representing that the predetermined task is to be executed on the group of changed objects in the data object (see ¶ [0026] “Incremental task generator 204 receives events that occur on source system 102 after the image of source system 102 is taken. These are events that may change data in data nodes 108-1 or metadata in metadata node 106-1. Then, incremental task generator 204 may determine the changes made to source system 102 and translate these changes into operators for the data or metadata that was replicated to destination system 104.”); and determining the address range based on the group of changed objects (Official Notice: this is obvious when the synchronization happens, see ¶[0035] “Because a file can be modified until it is closed, replication system 110 synchronizes the whole file once the close operator is received. This avoids having to append data to a file because the whole file may be synchronized once it is closed. The synchronization operator also may synchronize the creation of a directory or a file. When a directory or file is opened, replication system 110 may synchronize the directory and file once the file is closed. Also, the metadata for the directory may be synchronized after receiving the operator to perform from incremental task generator 204.” and see ¶ [0067] “Memory 808 may store instructions, such as source code or binary code, for performing the techniques described above. Memory 808 may also be used for storing variables or other intermediate information during execution of instructions to be executed by processor 806. Examples of memory 808 include random access memory (RAM), read only memory (ROM), or both.”).
Regarding claim 17, corresponds with claim 7, therefore, it is rejected for the same reasons. 

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Katoh et al. (U.S. PG PUB 2010/0123923) in view of Takatori (U.S. PG PUB 2012/0147226).

Regarding claim 20, Katoh teaches a computer program product, tangibly stored on a non-transitory computer-readable medium (see Fig. 2, Memory, ¶ [0043] “The controller 60 includes a CPU 61, a system memory (MEM-P) 62, a north bridge (NB) 63, a south bridge (SB) 64, an ASIC 66, a local memory (MEM-C) 67, a MAC 69, and an HDD 68.”) and comprising machine-executable instructions, which are used to perform operations, comprising: 
based on a type of a defined task that is to be executed on a data object in the application node (see ¶[0052] “The image data in the MEM-P 62 are configured to be accessible by the CPU 61. Thus, the image data in the MEM-P 62 can be subjected to various types of processing such as image compression processing, pixel skipping processing, and image cutting processing. These types of processing on the image data stored in the MEM-P 62 can be carried out by writing the data in a registry of the memory controller 60. The processed image data are stored in the MEM-P 62 again.”), 
determining in the data object an address range of a group of objects on which the defined task is to be executed (see ¶ [0079] “Aggregated compressed data segments (codes) are read in a direction indicated by an arrow from "START" position. The codes (compressed data segments) read from the output image memory are each expanded (decompressed) by the printing expansion device (compressed-expansion device) of the ASIC 66, and the expanded (decompressed) data (codes) are each output to the image output device of the ASIC 66. Having read the complete aggregated compressed data segments from the output image memory, another set of codes (compressed data segments) is transferred to the output image memory to be read in the direction indicated by the arrow from "START" position again.”), 
executing, using a first processing resource, the defined task on the group of objects in an order of addresses of the objects of the group during a predetermined period (see ¶[0083] “That is, since the sizes of the compressed data segments (codes) are small, sufficient space can be provided for a large number of the compressed data segments in the output image memory within a prescribed time period, thereby reducing the number of times the resources are allocated.” See ¶[0076] “Since the size of each code stored in the HDD 68 has already been determined, the location (i.e., address) of the memory (i.e., output image memory) to which the code is deployed is predetermined each time the code is read. Note that in this embodiment, what number of transferring time the codes are transferred can be specified by the code order; however, a code number can also be specified by what number of transferring time the codes are transferred.”); 
creating a progress indicator for indicating an address of an object that is currently being processed in the group of objects (see ¶[0082] “FIG. 13 is a diagram illustrating still another example (modification 2) of the process in which the image memory handler (IMH 41) manages the progress of output processing of the compressed data segments (codes). As shown in FIG. 13, in the image forming apparatus according to the modification 2, the IMH 41 controls transferring of the codes (compressed data segments) from the accumulation region (HDD 68) to the output image memory (MEM-C 67) based on time consumed for other types of processing.”); 
and managing the defined task based on the progress indicator (see ¶[0080] “FIG. 11 is a diagram illustrating a process in which the image memory handler manages progress of output processing. As described earlier, the IMH 41 is an image memory handler managing allocation of the memory to the processes, and also managing the allocated memory to the processes.”); wherein managing the predetermined task based on the progress indicator comprises: 
determining that the predetermined task is not completed within the predetermined period (see ¶[0076] “Since the size of each code stored in the HDD 68 has already been determined, the location (i.e., address) of the memory (i.e., output image memory) to which the code is deployed is predetermined each time the code is read. Note that in this embodiment, what number of transferring time the codes are transferred can be specified by the code order; however, a code number can also be specified by what number of transferring time the codes are transferred.”), dividing a portion of the group of objects that are not yet processed into at least a first portion and a second portion (see ¶[0061] “The image data stored are deployed in the MEM-P 62, and the deployed data are divided into segments each having a predetermined size and then compressed by the compression-expansion device of the ASIC 66. The compressed data are deployed in the MEM-P 62, and the deployed data are transferred to be stored in the HDD 68.”); and 
executing the predetermined task on the first portion and the second portion, using the first processing resource and a second processing resource  (see ¶[0080] “FIG. 11 is a diagram illustrating a process in which the image memory handler manages progress of output processing. As described earlier, the IMH 41 is an image memory handler managing allocation of the memory to the processes, and also managing the allocated memory to the processes.”), respectively, wherein the second processing resource is a different processing resource than the first processing resource (see ¶[0030] “to allocate the hardware resources 4, a system resource manager (hereinafter abbreviated as "SRM") 39 managing one or more of the hardware resources 4 so as to control the allocation requests obtained from a control service layer 9, and a handler layer 10 managing the hardware resources 4 based on the allocation requests obtained from the SRM 39.”).
Katoh does not expressly disclose, however, Takatori teaches wherein the defined task comprises application of removing noise from an image of the data object (see ¶ [0017] “In order to attain the desire described above, according to an embodiment of the present disclosure, there is provided an image processing device including: a peripheral objective pixel random acquiring section acquiring pixels obtained by sampling peripheral pixels located in a periphery of a marked pixel which is marked at random with respect to the marked pixel of pixels corresponding to an objective image as an object of noise removal as peripheral objective pixels as pixels used for filtering for noise removal; and a noise removing section carrying out filtering for the noise removal by using the peripheral objective pixels.”). 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing data to modify the teachings of Katoh by adapting Takatori to prevent reduction of image quality.

Claim  21 is rejected under 35 U.S.C. 103 as being unpatentable over Katoh et al. (U.S. PG PUB 2010/0123923) in view of Takatori (U.S. PG PUB 2012/0147226), as applied to claim 20 above, further in view of Evans (U.S. PG PUB 2012/0254342).

Regarding claim 21, Katoh and Takatori do not expressly disclose, however, Evans teaches wherein the defined task comprises at least one of: synchronizing the data object from the application node to another application node (see ¶[0133] “If the failure is a communications network failure (and the recovering node 110 itself has not failed and restarted) the recovering node 110 can reconnect to the other nodes and immediately resume processing read and write commands.”); and processing the data object and transmitting a result of processing the data object to another application node (see ¶[0144] “The recovering node 110 may then safely participate in all update commands beyond the determined point, i.e. in all update commands with a processing instance number greater than the highest processing instance number indicated by the leader node in its response to the recovering node's query message (step 708).”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing data to modify the teachings of Katoh by adapting Evans to ensure that failures of the nodes do not result in data inconsistency.

Response to Arguments
Regarding priority of application, applicant has not yet perfected priority by providing a certified English translation. See 37 CFR 1.55  “If an English language translation of a non-English language foreign application is required, it must be filed together with a statement that the translation of the certified copy is accurate.” Thus, effective filing date is application filing date.
Applicant’s arguments with respect to claim(s) 1-9, 11-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Support for Amendments and Newly Added Claims
Applicants are respectfully requested, in the event of an amendment to claims or submission of new claims, that such claims and their limitations be directly mapped to the specification, which provides support for the subject matter.  This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.121(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Interview Requests
In accordance with 37 CFR 1.133(a)(3), requests for interview must be made in advance.  Interview requests are to be made by telephone (571-270-7848) call or FAX (571-270-8848).  Applicants must provide a detailed agenda as to what will be discussed (generic statement such as “discuss §102 rejection” or “discuss rejections of claims 1-3” may be denied interview).  The detail agenda along with any proposed amendments is to be written on a PTOL-413A or a custom form and should be faxed (or emailed, subject to MPEP 713.01.I / MPEP 502.03) to the Examiner at least 5 business days prior to the scheduled interview. Interview requests submitted within amendments may be denied because the Examiner was not notified, in advance, of the Applicant Initiated Interview Request and due to time constraints may not be able to review the interview request to prior to the mailing of the next Office Action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARINA YUN whose telephone number is (571)270-7848. The examiner can normally be reached Mon, Weds, Thurs, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Carina Yun
Patent Examiner
Art Unit 2194



/CARINA YUN/Examiner, Art Unit 2194  

/S. Sough/SPE, AU 2192